Citation Nr: 0918863	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated at 30 percent, to include the 
issue of a rating in excess of 10 percent prior to total knee 
replacement in January 2008.  

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated at 30 percent, to include the 
issue of a rating in excess of 10 percent prior to total knee 
replacement in December 2006.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection a right ankle disorder, 
to include consideration as secondary to service connected 
bilateral knee disorders.

4.  Entitlement to service connection for a blood clot 
disorder of the legs and lungs (blood clot disorder), to 
include consideration as secondary to service connected 
bilateral knee disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).

The issues of entitlement to increased ratings for left and 
right knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1998 RO decision denied service connection 
for a right ankle disorder, finding the evidence of record 
failed to provide any  nexus between the Veteran's current 
right ankle disorder and his military service or service 
connected knee disorder; the Veteran failed to appeal with 
decision within one-year of notification.  

2.  Evidence added to the record since the September 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for a right ankle disorder, and does not raise a 
reasonable possibility of substantiating that claim.

3.  A blood clot disorder was not present during service, was 
not manifest within a year after separation from service, and 
has not been shown to be related to the Veteran's service 
connected bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1998 
rating decision denying the Veteran's application for service 
connection for a right ankle disorder is not new and material 
and his claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  A blood clot disorder was not incurred in, or aggravated 
by service, and is not related to any service connected 
bilateral knee disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim for a blood clot disorder was accomplished 
in the January 2006 letter to the Veteran, which were 
provided before the March 2006 adjudication of the Veteran's 
claims.

As it relates to the Veteran's claim to reopen service 
connection, the RO correspondence sent in January 2006 
discussed the particular legal requirements applicable to the 
claims to reopen, the evidence considered, and the division 
in responsibilities in obtaining evidence.  

Though this correspondence only informed the Veteran why his 
claim was denied on a secondary basis in the previous rating 
action, the letters did inform the Veteran of what was 
necessary to establish service connection generally and the 
Veteran submitted various pieces of evidence throughout the 
pendency of his claim that he thought would support his 
claim.  Consequently, the Board finds that any deficiency in 
the notice to the Veteran is harmless error, as the Veteran 
submitted evidence he believed would substantiate his claim, 
and adequate time was provided for the Veteran to submit 
additional evidence to the Board related to his claim (which 
he did not).  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case.)

The Board is aware of the decision in Kent v. Nicholson, 20 
Vet App 1 (2006), regarding notice requirements for claims to 
reopen final decisions.  The Board finds no basis to remand 
this case to the RO for additional development, as the notice 
already provided to the Veteran, as discussed above, 
addressed the requirements for reopening service connection 
claims.  Further, the January 2006 correspondence provided an 
explanation of what evidence would permit VA to grant the 
Veteran's claims.   


Further, VA has obtained all relevant, identified, and 
available evidence.  The Veteran has been provided a VA 
examination related to his right ankle and blood clot 
disorders and the Veteran's request for a hearing related to 
his claims has been honored.  Additionally, the Veteran's VA 
and private treatment records have been obtained and the 
Board is unaware of any relevant records that are not 
currently of record.  In light of the foregoing, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A. 

Application to Reopen Service Connection

A September 1998 rating action denied the Veteran's service 
connection claim for a right ankle disorder.  At that time, 
the evidence of record included the Veteran's September 1998 
VA examination, the Veteran's VA treatment records, and 
service treatment records.  After considering the evidence of 
record, the RO concluded that the evidence of record failed 
to provide the necessary nexus between the Veteran's right 
ankle disorder and his military service or any service 
connected disorder.  Accordingly, the RO denied the Veteran's 
service connection claim.  The Veteran did not appeal this 
denial within one year of receiving notification, and thus 
the decision is final.

The September 1998 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Since the September 1998 rating action, recent VA treatment 
records have been added to the record.  These records include 
a November 2005 treatment record indicating the Veteran 
injured his right ankle on November 11, 2005; however neither 
this record, nor any other VA treatment notes of record, 
connects this injury to the Veteran's military service or 
service connected knee disorders.  Though these records are 
new, they are not material within the meaning of 38 C.F.R. 
§ 3.156(a) because they fail to provide for a possible nexus 
between the present right ankle disorder and the Veteran's 
military service or service connected knee disorders.  

Also a September 2006 VA examination related to the Veteran's 
right ankle disorder has been added to the record.  During 
this examination, the examiner recorded the Veteran's account 
of his disorder and performed an appropriate physical 
examination.  Ultimately, the examiner opined that it was not 
likely that the Veteran's right ankle disorder was related to 
his military service or his knee disorder.  This opinion is 
new; however, it does not support the position that the 
Veteran's military service or his service connected knee 
disorders caused his current right ankle disorder.  
Therefore, this opinion is not material within the meaning of 
38 C.F.R. § 3.156(a).

In summary, the evidence added to the record since the last 
September 1998 final denial does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for a right ankle disorder, and 
does not raise a reasonable possibility of substantiating 
that claim.  What was lacking in September 1998, and is still 
lacking, is evidence that provides a nexus between the 
Veteran's current right ankle disorder and his military 
service or service connected knee disorders.  Since the 
evidence added to the record since the September 1998 rating 
decision is not new and material, the claim is not reopened.





Service Connection Claim for a Blood Clot Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The Veteran's March 1965 induction examination indicates no 
abnormalities associated with the Veteran's heart, lungs, 
vascular system, feet or lower extremities.  At this time the 
Veteran also indicated he had no history of (i) palpitation 
or pounding heart, (ii) high or low blood pressure, (iii) 
bone, joint, or other deformity, or (ii) foot trouble; 
however, the Veteran did indicate a history of shortness of 
breath and "trick" or locked knee.  The Veteran's service 
treatment record contains multiple treatment records 
associated with his knees; however, none of his service 
treatment records reference any treatment for a blood clots 
or any similar problem.  At his July 1967 separation 
examination, no abnormalities associated with the Veteran's 
heart, lungs, vascular system, feet or lower extremities were 
noted and the Veteran denied any history of (i) shortness of 
breath, (ii) palpitation or pounding heart, (iii) high or low 
blood pressure, (iii) bone, joint, or other deformity, (iv) 
foot trouble, or (v) "trick" or locked knee.  

The first post service treatment related to a blood clot 
disorder is a December 2005 VA hospital record.  At this 
time, the Veteran complained of chest pain when he took deep 
breaths.  This record further notes the Veteran's diminished 
breath sounds.  The medical professional also indicated the 
Veteran's right lower leg was edematous from deep vein 
thrombosis.  Notably, this record fails to indicate the 
Veteran's deep vein thrombosis is related to his military 
service or service connected knee disorder.

Another December 2005 VA treatment record indicates the 
Veteran sought follow-up treatment for his blood clot 
disorder.  At this time, the doctor diagnosed the Veteran 
with deep vein thrombosis and pulmonary embolism, for which 
the Veteran was to take medication for the six months.  
Again, the VA doctor does not indicate that the Veteran's 
deep vein thrombosis or pulmonary embolism are related to his 
military service or his service connected knee disorder.

A February 2006 VA treatment note also documents the 
Veteran's treatment associated with his blood clot disorder.  
At this time, the Veteran indicated that his deep vein 
thrombosis was related to a cast that was needed following a 
fall and right foot drop.  The doctor confirmed the Veteran's 
history of deep vein thrombosis and indicated the Veteran 
would need further treatment to check for residual thrombosis 
burden.  The doctor offered no opinion as to the cause of the 
deep vein thrombosis.  Numerous other VA treatment records 
associated with the Veteran's treatment for a blood clot 
disorder are of record, and none of these records indicate 
the disorder is related to the Veteran's military service or 
service connected knee disorder.  

In connection with the Veteran's present claim for service 
connection for a blood clot disorder, the Veteran was 
provided a September 2006 VA examination.  At this time the 
examiner recorded the Veteran's account of his disorder, 
reviewed the Veteran's service treatment and post-service 
treatment records, and performed relevant medical examination 
and testing.  The examiner noted that the venous Doppler 
examination of the Veteran's right leg was within normal 
limits and x-rays of the Veteran's chest showed 
cardiomedistinal silhouette and pulmonary vessels to be 
normal.  Though the examiner continued the Veteran's 
diagnosis of deep vein thrombosis of the right leg, no 
disorder associated with the Veteran's lungs was diagnosed.  
Be that as it may, the examiner specifically opined that the 
Veteran's blood clots ("in the right leg and lungs") were 
not likely related to the Veteran's service connected knee 
disorder.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements that his blood clot disorder is 
related to his service connected knee disorder; however, the 
Veteran, as a lay person, is not competent to offer a medical 
diagnosis or to assert medical causation of his disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
the Veteran's opinion alone is insufficient to provide the 
requisite nexus between his current blood clot disorder and 
his military service or service connected bilateral knee 
disorder.  

Though Veteran has multiple post service treatments and 
diagnoses of a blood clot disorder, there is no medical 
opinion linking this condition to the Veteran's military 
service or his service connected bilateral knee disorder.  
Additionally, the VA examiner in his September 2006 
examination of the Veteran specifically considered the 
Veteran's account of his disorder and the Veteran's service 
and post service treatment, in reaching his conclusion that 
the Veteran's post service blood clot disorder is not likely 
related to service or service connected bilateral knee 
disorder.  Moreover, the first diagnosis of a blood clot 
disorder occurred some thirty eight years after his 
separation from service (1967-2005) and the significant gap 
in time between the Veteran's separation from military 
service and his first post service treatment, also weigh 
against the Veteran's claim.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence shows 
that a blood clot disorder was not manifest in service, 
within a year after separation from service, and is not 
attributable to any event or injury during service or service 
connected bilateral knee disorder.  Accordingly, the Board 
concludes that any current blood clot disorder was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a right ankle disorder, 
the Veteran's appeal is denied.

Service connection for a blood clot disorder of the legs and 
lungs, to include consideration as secondary to service 
connected bilateral knee disorder, is denied.

REMAND

The Veteran is currently seeking an increased rating for his 
service connected right and left knee disorder and the 
Veteran was provided a September 2006 VA examination 
associated with this claim.  However, he had total knee 
replacement in December 2006 (right knee) and January 2008 
(left knee), and no subsequent VA examination is of record.  

The Board finds that the current record is not sufficient to 
provide a basis for evaluating the Veteran's current 
increased rating claim, as there is no medical opinion of 
record specifically indicating the Veteran's level of 
disability after his bilateral knee replacement.  The VA must 
obtain a more recent medical examination.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the records of any VA 
treatment of the Veteran's knees dated 
since January 2007.  

2.  Next, the Veteran should be afforded 
VA examination related to his left and 
right knees.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner is asked to indicate whether 
there is severe painful motion or weakness 
in each extremity, as well as to 
specifically record the range of motion of 
the Veteran's knees (in degrees), and to 
indicate at what point motion becomes 
painful, including with repetitive use or 
on flare-ups.  Any signs ankylosis of the 
knees or any other compatible disorder of 
the knees should be noted, and it is 
requested that any limitation or 
impairment of either knee be characterized 
as slight, moderate, or severe, as the 
case may be.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


